In an action, inter alia, to impose a constructive trust on certain real property, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Satterfield, J.), entered January 24, 2011, as granted that branch of the motion of the defendant Fron Nahzi, formerly known as Fron Nazi, which was pursuant to CPLR 3211 (a) (4) to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Pursuant to CPLR 3211 (a) (4), a court has broad discretion in determining whether an action should be dismissed on the ground that there is another action pending (see Whitney v Whitney, 57 NY2d 731, 732 [1982]; Kent Dev. Co. v Liccione, 37 NY2d 899, 901 [1975]; Montalvo v Air Dock Sys., 37 AD3d 567 [2007]; Liebert v TIAA-CREF, 34 AD3d 756 [2006]). Under the circumstances of this case, the Supreme Court providently exercised its discretion in granting that branch of the motion of the defendant Fron Nahzi, formerly known as Fron Nazi, which was pursuant to CPLR 3211 (a) (4) to dismiss the complaint (see Simonetti v Larson, 44 AD3d 1028, 1029 [2007]; Weinstock v Cleary, Gottlieb, Steen & Hamilton, 224 AD2d 611 [1996]). Prudenti, P.J., Eng, Hall and Lott, JJ., concur.